Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Independent claim 1 is directed to an abstract idea without significantly more.
Regarding step 1, claim 1 falls within one of the four statutory categories.  The claim recites a series of steps and, therefore, is a process.
Regarding step 2A prong 1, claim 14 recites an abstract idea – mathematics. All steps of the process explicitly say they are calculating something.  The method steps are directed to mathematical relationships.   Claim 1 therefore recites the judicial exception of mathematical concepts.
Regarding step 2A prong 2, the claim does not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the 
Regarding step 2B, the analysis is the same as for step 2A prong 2.  Claim 1 is therefore non-statutory.
Regarding dependent claims 2-8, the claims recite mathematical calculations and do not recite additional limitations beyond the abstract idea. The analysis for claim 1 therefore applies equally to claims 2-8.
Computing device claims 9-14 and 16 are rejected for similar reasons as presented above with reference to method claim 1 because they are general purpose computer.  
Quantum-computing device claims 15 and 17-20 are rejected for similar reasons as presented above with reference to method claim 1 because they are general quantum-computing computer.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al (Applicants’ admission Prior Art, “Hamilton Simulation Using Linear Combinations of Unity Operation”).
	As per independent claim1, Childs et al disclose a quantum computer substantially as claimed, including:
Claim 1.  Enacted via execution of stored instructions on a computing device, a method for obtaining a solution to a multiproduct formula of order m to solve a quantum computing problem comprising a product formula (page 2, second para., “[i]n Section III, we provide a brief review of Lie-Trotter-Suzuki formulas and multi-product formulas and the show how to implement multi-product formulas on quantum computes), the method comprising: 
selecting a set of exponents k, wherein each k1 is a real number and is an exponent in a linear combination of product formulas (page 5, equations (15)-(16) “lq”); 
based on the set of exponents 1, determining the (page 6, equation (19), Vandermonde matrix); and 
using the set of exponents k; and the (page 5, equation (15) is used in the simulation, and contains both the exponents and coefficients).
before the effective filing date of the claimed invention to design the claimed invention according to Childs et al’s teachings because the technical paper discloses quantum computer for obtaining solutions to multiproduct formulas as claimed.
	As per dependent claims 2-8, the detail features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 9-20 to claims 1-8, they are rejected under a similar rationale.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Tan V Mai/ 		Primary Examiner, Art Unit 2182